REVOLVING LINE OF CREDIT AGREEMENT


         This Revolving Line of Credit Agreement (the "AGREEMENT") is made and
entered into in this 2nd day of July, 2007, by and between BEDMINSTER NATIONAL
CORP. , a Nevada corporation (“Lender”), and METROPOLITAN COMPUTING CORPORATION,
a New Jersey corporation ("Borrower").


This Agreement is the Line of Credit Agreement identified in the Stock Purchase
Agreement between Borrower and Lender, inter alia,  of even date herewith
(Purchase Agreement).


         In consideration of the mutual covenants and agreements contained
herein, the parties agree as follows:


         1.       LINE OF CREDIT. Lender hereby establishes for a period
extending to June 30. 2012  (the "MATURITY DATE") a revolving line of credit
(the "CREDIT LINE") for Borrower in the principal amount of Four Hundred
Thousand Dollars ($400,000.00) (the "CREDIT LIMIT"). In connection herewith,
Borrower shall execute and deliver to Lender a Promissory Note in the amount of
the Credit Limit and in form and content satisfactory to Lender. All sums
advanced on the Credit Line or pursuant to the terms of this Agreement (each an
"ADVANCE") shall become part of the principal of said Promissory Note.


         2.       ADVANCES. Any request for an Advance may be made from time to
time and in such amounts as Borrower may choose; provided, however, (a) Borrower
shall request and use the first advance to repay any secured and unsecured debt
of Borrower (other than trade debt incurred in the normal course of business)
existing on the date hereof, and (2) any requested Advance will not, when added
to the outstanding principal balance of all previous Advances, exceed the Credit
Limit. Requests for Advances may be made orally or in writing by such officer of
Borrower authorized by it to request such Advances. Until such time as Lender
may be notified otherwise, Borrower hereby authorizes its president to request
Advances. Lender may deliver the amount of any requested Advance by check or
deposit to Borrower’s bank account by wire transfer or electronic funds
transfer. Lender may refuse to make any requested  Advance if an event of
default has occurred and is continuing hereunder either at the time the request
is given or the date the Advance is to be made, or if an event has occurred or
condition exists which, with the giving of notice or passing of time or both,
would constitute an event of default hereunder as of
such dates.


         The funds from the Advances will be used by the Borrower for the
purposes specified in the Purchase Agreement and otherwise to pay operating
expenses in connection with the operations of the Borrower.


         3.       INTEREST. All sums advanced pursuant to this Agreement shall
bear interest from the date each Advance is made until paid in full at the rate
of eight percent (8%) per annum, simple interest (the "EFFECTIVE RATE").




 
 

--------------------------------------------------------------------------------

 




         4.       REPAYMENT.


a.              Borrower shall pay the outstanding principal balance and accrued
interest on the outstanding principal balance on not less than  an annual basis
commencing on June 30, 2008. In the event that Borrower repays the outstanding
principal balance and accrued interest on the outstanding principal balance
prior to the annual repayment date, the Borrower shall not be required to repay
the outstanding principal balance and accrued interest on the outstanding
principal balance for twelve (12) months from the date of such repayment.  The
entire unpaid principal balance, together with any accrued interest and other
unpaid charges or fees hereunder, shall be due and payable on the Maturity Date.
All payments shall be made to Lender at such place as Lender may, from time to
time, designate. All payments received hereunder shall be applied, first, to any
costs or expenses incurred by Lender in collecting such payment or to any other
unpaid charges or expenses due hereunder; second, to accrued interest; and
third, to principal. Borrower may prepay principal at any time without penalty.


b.              Borrower may be entitled to a credit of  $100,000 against
outstanding principal as provided in the Purchase Agreement.


         5.       REPRESENTATIONS AND WARRANTIES. In order to induce Lender to
enter into this Agreement and to make the advances provided for herein, Borrower
represents and warrants to Lender as follows:
 
          a.       Borrower is a duly organized, validly existing, and in good
standing under the laws of the State of New Jersey with the power to own its
assets and to transact business in New Jersey, and in such other states where
its business is conducted.


                b.       Borrower has the authority and power to execute and
deliver any document required hereunder and to perform any condition or
obligation imposed under the terms of such documents.


                  c.       The execution, delivery and performance of this
Agreement and each document incident hereto will not violate any provision of
any applicable law, regulation, order, judgment, decree, article of
incorporation, by-law, indenture, contract, agreement, or other undertaking to
which Borrower is a party, or which purports to be binding on Borrower or its
assets and will not result in the creation or imposition of a lien on any of its
assets.


                  d.       There is no action, suit, investigation, or
proceeding pending or, to the knowledge of Borrower, threatened, against or
affecting Borrower or any of its assets which, if adversely determined, would
have a material adverse affect on the financial condition of Borrower or the
operation of its business.


         6.       EVENTS OF DEFAULT. An event of default will occur if any of
the following events occurs:


                  a.       Failure to pay any principal or interest hereunder
within ten (10) days after the same becomes due.
 
 
 
 

--------------------------------------------------------------------------------

 

 
                  b.       Any representation or warranty made by Borrower in
this Agreement or in connection with any borrowing or request for an Advance
hereunder, or in any certificate, financial statement, or other statement
furnished by Borrower to Lender is untrue in any material respect at the time
when made.


                  c.       Default by Borrower in the observance or performance
of any other covenant or agreement contained in this Agreement, the Purchase
Agreement or in any document ancillary to the Purchase Agreement.


                  d.       Filing by Borrower of a voluntary petition in
bankruptcy seeking reorganization, arrangement or readjustment of debts, or any
other relief under the Bankruptcy Code as amended or under any other insolvency
act or law, state or federal, now or hereafter existing.


                  e.       Filing of an involuntary petition against Borrower in
bankruptcy seeking reorganization, arrangement or readjustment of debts, or any
other relief under the Bankruptcy Code as amended, or under any other insolvency
act or law, state or federal, now or hereafter existing, and the continuance
thereof for sixty (60) days undismissed, unbonded, or undischarged.


         7.       REMEDIES.


a.              Upon the occurrence of an event of default as defined above,
Lender may declare the entire unpaid principal balance, together with accrued
interest thereon, to be immediately due and payable without presentment, demand,
protest, or other notice of any kind. Lender may suspend or terminate any
obligation it may have hereunder to make additional Advances. To the extent
permitted by law, Borrower waives any rights to presentment, demand, protest, or
notice of any kind in connection with this Agreement. No failure or delay on the
part of Lender in exercising any right, power, or privilege hereunder will
preclude any other or further exercise thereof or the exercise of any other
right, power, or privilege. The rights and remedies provided herein are
cumulative and not exclusive of any other rights or remedies provided at law or
in equity. Borrower agrees to pay all costs of collection incurred by reason of
the default, including court costs and reasonable attorney's fees.


b.              At the option of Lender, if repayment of the outstanding
principal balance and accrued interest on the outstanding principal balance is
not made as required by Section 4 a. above, on June 30, 2008, or any subsequent
anniversary thereof or of an annual repayment date as provided in Section 4 a.
above, through and including the  Maturity Date, Lender may (i) by written
notice to Borrower, declare that all accrued and unpaid interest is immediately
due and payable without presentment, demand, protest or any other  notice of any
kind, all of which are hereby expressly waived, and (ii) thereupon convert the
outstanding principal balance of this revolving line of credit into a term loan,
having a term of 12 months, bearing interest at 8% per annum, with equal monthly
payments of principal and interest due beginning on the first day of August
thereafter, and on the first  day of each successive month thereafter for the
following 11 months, and containing normal and customary terms and conditions.
Such term loan may be prepaid at any time, in whole or in part, without premium
or penalty.   Such term loan will require Borrower to pay, in addition to such
equal monthly payments, additional principal payments of up to $15,000 per month
from  Borrower’s monthly pre-tax earnings.
 
 
 
 

--------------------------------------------------------------------------------

 

 
        8.       NOTICE. All notices or other communications required or
permitted hereunder will be in writing and will be deemed given or delivered
when delivered personally, by registered or certified mail, by legible facsimile
transmission or by overnight courier (fare prepaid) addressed as follows:


If to Lender to:
 
Bedminster National Corp.
90 Washington Valley Road
Bedminster, NJ  07921
 
Attn: Paul Patrizio, President
 
If to Borrower to:
 
Metropolitan Computing Corporation.
6 Great Meadow Lane
East Hanover , New Jersey 07936
Attn: Michael Levin
with a copy to:
 
Robert D Frawley
64 Maple Avenue
Morristown, NJ 07960
 
 
 
With a copy to:
 
Roger J. Desiderio, Esq.
Bendit Weinstock, P.A.
80 Main Street
West Orange, NJ 07052



Notice will be deemed received the same day (when delivered personally), five
(5) days after mailing (when sent by registered or certified mail) and the next
business day (when delivered by recognized overnight courier).  Any party to
this Agreement may change its address to which all communications and notices
may be sent by addressing notices of such change in the manner provided.


         9.       GENERAL PROVISIONS. All representations and warranties made in
this Agreement and the Promissory Note and in any certificate delivered pursuant
thereto shall survive the execution and delivery of this Agreement and the
making of any loans hereunder. This Agreement will be binding upon and inure to
the benefit of Borrower and Lender, their respective successors and assigns,
except that Borrower may not assign or transfer its rights or delegate its
duties hereunder without the prior written consent of Lender. This Agreement,
the Promissory Note, and all documents and instruments associated herewith will
be governed by and construed and interpreted in accordance with the laws of the
State of New Jersey. Time is of the essence hereof. This Agreement will be
deemed to express, embody, and supersede any previous understanding, agreements,
or commitments, whether written or oral, between the parties with respect to the
general subject matter hereof. This Agreement may not be amended or modified
except in writing signed by the parties.




SIGNATURE PAGE FOLLOWS




 
 

--------------------------------------------------------------------------------

 










         EXECUTED on the day and year first written above.


                Borrower:                    Metropolitan Computing Corporation






By:__________________________________
Michael Levin, President





                Lender:                                  Bedminster National
Corp.




By: ________________________________
Paul Patrizio, President
 
 
 
 
 

--------------------------------------------------------------------------------

 


PROMISSORY NOTE
 
$400,000.00
July 2, 2007
Bedminster, New Jersey

 
         This Promissory Note (the "NOTE") is made and executed as of the date
referred to above, by and between Metropolitan Computing Corporation., a New
Jersey corporation (the "BORROWER"), and Bedminster National Corp., a Nevada
Corporation, ("LENDER"). By this Note, the Borrower promises and agrees to pay
to the order of Lender, at 90 Washington Valley Road, Bedminster, NJ  07921 or
at such other place as Lender may designate in writing, the principal sum of
Four Hundred Thousand and 00/100 Dollars ($400,000.00), or the aggregate unpaid
principal amount of all advances made by Lender to Borrower pursuant to the
terms of a Revolving Line of Credit Agreement (the "LOAN AGREEMENT") of even
date herewith, less any applicable credits, whichever is less, together with
interest thereon from the date each advance is made until paid in full, both
before and after judgment, at the rate of eight  percent (8%) per annum, simple
interest.


         Borrower shall pay the outstanding principal balance and accrued
interest on the outstanding principal balance on an annual basis commencing on
June 30, 2008. In the event that Borrower repays the outstanding principal
balance and accrued interest on the outstanding principal balance prior to the
annual repayment date, the Borrower shall not be required to repay the
outstanding principal balance and accrued interest on the outstanding principal
balance for twelve (12) months from the date of such repayment.  The entire
unpaid principal balance, together with any accrued interest and other unpaid
charges or fees hereunder, shall be due and payable on June 30, 2012  (the
"MATURITY DATE").


         Prepayment in whole or part may occur at any time hereunder without
penalty; provided that the Lender shall be provided with not less than ten (10)
days notice of the Borrower's intent to pre-pay; and provided further that any
such partial prepayment shall not operate to postpone or suspend the obligation
to make, and shall not have the effect of altering the time for payment of the
remaining balance of the Note as provided for above, unless and until the entire
obligation is paid in full. All payments received hereunder shall be applied,
first, to any costs or expenses incurred by Lender in collecting such payment or
to any other unpaid charges or expenses due hereunder; second, to accrued
interest; and third, to principal.


         An event of default will occur if any of the following events occurs:


(a) failure to pay any principal or interest hereunder within ten (10) days
after the same becomes due; (b) if any representation or warranty made by
Borrower in the Loan Agreement or in connection with any borrowing or request
for an advance thereunder, or in any certificate, financial statement, or other
statement furnished by Borrower to Lender is untrue in any material respect at
the time when made; (c) default by Borrower in the observance or performance of
any other covenant or agreement contained in the Loan Agreement; (d) filing by
Borrower of a voluntary petition in bankruptcy seeking reorganization,
arrangement or readjustment of debts, or any other relief under the Bankruptcy
Code as amended or under any other insolvency act or law, state or federal, now
or hereafter existing; or (e) filing of an involuntary petition against Borrower
in bankruptcy seeking reorganization, arrangement or readjustment of debts, or
any other relief under the Bankruptcy Code as amended, or under any other
insolvency act or law, state or federal, now or hereafter existing, and the
continuance thereof for sixty (60) days undismissed, unbonded, or undischarged.
 
 
 
 

--------------------------------------------------------------------------------

 

 
         Any notice or demand to be given to the parties hereunder shall be
deemed to have been given to and received by them and shall be effective when
personally delivered or by sent by registered or certified mail, by legible
facsimile transmission or by overnight courier (fare prepaid) and addressed to
the party all as provided in the Loan Agreement, or at such other address as the
one of the parties may hereafter designate in writing to the other party.


         The Borrower hereof waives presentment for payment, protest, demand,
notice of protest, notice of dishonor, and notice of nonpayment, and expressly
agrees that this Note, or any payment hereunder, may be extended from time to
time by the Lender without in any way affecting its liability hereunder.


         In the event any payment under this Note is not made at the time and in
the manner required, the Borrower agrees to pay any and all costs and expenses
which may be incurred by the Lender hereof in connection with the enforcement of
any of its rights under this Note or under any such other instrument, including
court costs and reasonable attorneys' fees.


         This Note shall be governed by and construed and enforced in accordance
with the laws of New Jersey.


                Borrower:                    Metropolitan Computing Corporation






By:__________________________________
Michael Levin, President






Accepted:


                Lender:                                Bedminster National Corp.
 

 
                            By: ________________________________
Paul Patrizio, President

